Citation Nr: 1042537	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, currently claimed as posttraumatic stress disorder 
(PTSD). 

2. Entitlement to a rating in excess of 10 percent for irritable 
colon syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The rating decision denied the Veteran's claim 
for PTSD and continued a disability rating of 10 percent for 
irritable colon syndrome.

The Veteran provided testimony at a September 2010 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board presently remands the Veteran's claims for the conduct 
of VA medical examinations.  

VA amended 38 C.F.R. § 3.304(f), effective July 13, 2010, to 
relax the evidentiary standard for establishing a required in-
service stressor in certain PTSD cases. The primary result of the 
recent amendment of 38 CFR § 3.304(f) is the elimination of the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity." 75 Fed. Reg. 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)). The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor be consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms be related to the claimed stressor.  38 C.F.R. 
§ 3.304(f). The amendment has no impact on PTSD claims that arise 
out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault. Id. 

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror. 75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)).

The Veteran has asserted that he has experienced PTSD as a result 
of "SCUD" missile attacks during the Persian Gulf War. The 
Veteran's service records indicate that he served in Operation 
Desert Shield/ Storm.  Because the revised regulations have not 
been considered as to the Veteran's claim, VA must provide the 
Veteran with an examination that considers whether the Veteran 
has PTSD as a result of military service.  See 75 Fed. Reg. 
39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The record indicates two other psychiatric diagnoses: a diagnosis 
of paranoid-type schizophrenia through a state disability 
determination examination in July 2005 and a diagnosis of 
depressive disorder in a March 2006 VA compensation and pension 
examination. 

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled. The 
record indicates that the Veteran was disciplined and referred 
for a psychiatric examination while in service. However, the 
Veteran has not been examined by VA to determine whether any 
psychiatric disability besides PTSD was incurred in service or 
whether any psychosis manifested to a compensable degree within a 
year of service. See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).

The Veteran asserted in a September 2010 Board hearing that his 
irritable colon syndrome symptoms have increased since his last 
examination in March 2006.  His testimony is competent and 
presumed credible for the purpose of development of the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet).  

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a psychiatric disorder from 
service until now. After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain records from each health care 
provider the Veteran identifies.

2.	 The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a stomach disorder since March 
2006.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain 
records from each health care provider 
the Veteran identifies.

3.	The Veteran should also be advised that, 
with respect to private medical evidence, 
he may alternatively obtain the records 
on his own and submit them to the RO/AMC. 

4.	After waiting an appropriate time period 
for record gathering and for the Veteran 
to respond, the RO/AMC must schedule the 
Veteran for a VA examination by an 
appropriately-qualified physician.  The 
purpose of the examination is to 
determine whether the Veteran has a 
psychiatric disability that was caused by 
any incident of active service. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review: 

i.	The service personnel and 
treatment records associated with 
the claims file, which state that 
the Veteran was disciplined in 
service for an assault;

ii.	The Veteran's lay 
statements submitted in April 
2002 and February 2005.

iii.	The July 2005 state 
disability determination 
psychiatric examination and 
diagnosis of paranoid-type 
schizophrenia.

iv.	The March 2006 VA 
compensation and pension 
examination and diagnosis of 
depressive disorder.  

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine whether there is 
a medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must provide a diagnosis 
for each psychiatric condition found 
from considering the claims file and 
from examining the Veteran. 

f.	For each psychiatric disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service, is 
related to any incident of service, or 
was a psychosis manifested to a 
compensable degree within one year of 
service. See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309(a). 

g.	The clinician must opine as to whether 
the Veteran has PTSD as a result of 
scud attacks, as claimed in the April 
2005 statement in support of a PTSD 
claim. See 75 Fed. Reg. 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

h.	In reaching these determinations, the 
clinician must report as to whether 
psychiatric symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect 
of any later-diagnosed psychotic 
disorder for which a finding of 
prodromal symptoms may be appropriate.  
38 C.F.R. § 3.307(c).

i.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

5.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must also schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise in stomach 
disorders. The purpose of the examination 
is to determine the current level of 
disability caused by the Veteran's 
service-connected irritable colon 
syndrome.

The following considerations must govern 
the examination:

a.	The claims file and a copy of 
this remand must be made 
available to the clinician, who 
must acknowledge receipt and 
review of these materials in any 
report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the most recent 
medical evidence in the claims 
folder to determine whether the 
Veteran experiences severe 
symptoms, with diarrhea, or 
alternating diarrhea and 
constipation, with more or less 
constant abdominal distress. See 
38 C.F.R. § 4.114, Diagnostic 
Code 7319.

c.	The clinician must consider the 
Veteran's lay testimony regarding 
his symptomatology during and 
since service and determine and 
note in his or her report whether 
there is a medical basis for 
discounting the credibility or 
reliability of the history 
provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further 
examinations. All indicated tests 
and studies must be performed. 

e.	In all conclusions, the clinician 
must identify and explain the 
medical bases of his opinion with 
reference to the claims file. If 
the clinician is unable to render 
the requested opinions without 
resort to  speculation, he or she 
must so state; however, a 
complete rationale for such a 
finding must be provided. 

6.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

7.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by 
the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


